Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20         Page 1 of 29 PageID 9307



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION




NATIONAL RIFLE ASSOCIATION OF               )
AMERICA,                                    )
                                            )
      Plaintiff and Counter-Defendant,      )
                                            )
and                                         )
                                            )
WAYNE LAPIERRE,                             )
                                            )
      Third-Party Defendant,                )            CIVIL ACTION NO.
                                            )
VS.                                         )            3:19-CV-2074-G
                                            )
ACKERMAN MCQUEEN, INC.,                     )
                                            )
      Defendant and Counter-Plaintiff,      )
                                            )
and                                         )
                                            )
MERCURY GROUP, INC., ET AL.,                )
                                            )
      Defendants.                           )




                    MEMORANDUM OPINION AND ORDER

      Before the court is the defendants’ motion to dismiss certain of the plaintiff’s

claims pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure (docket

entry 28), and the defendants’ brief in support (Defendants’ Brief in Support of

Motion to Dismiss for Failure to State a Claim (“Motion”) (docket entry 29)). For
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20          Page 2 of 29 PageID 9308



the reasons that follow, the defendants’ motion is GRANTED in part and DENIED

in part.

                                  I. BACKGROUND

                                A. Factual Background

       The following factual allegations are drawn from the plaintiff’s first amended

complaint unless otherwise noted.

       The plaintiff the National Rifle Association of America (“NRA”) is a not-for

profit corporation organized under the laws of the State of New York with its

principal place of business located in Fairfax, Virginia. Plaintiff’s First Amended

Complaint (docket entry 18) at 5. The NRA asserts that it is “the foremost defender

of the Second Amendment of the United States Constitution,” and that the NRA is a

“501(c)(4) tax-exempt organization” that “has approximately five million members,

hundreds of thousands of donors, and many millions more who support its legendary

advocacy.” Id.

       There are six named defendants in this case: Ackerman McQueen, Inc.

(“AMc”); Mercury Group, Inc. (“Mercury”); Henry Martin (“Martin”); William

Winkler (“Winkler”); Melanie Montgomery (“Montgomery”); and Jesse Greenberg

(“Greenberg”) (collectively, “defendants”). Id. at 6-7. AMc is a corporation

organized under the laws of the State of Oklahoma with its principal place of

business located in Oklahoma City, Oklahoma. Id. at 6. The company was



                                          -2-
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20         Page 3 of 29 PageID 9309



co-founded by Angus McQueen (“Angus”). Id. at 33. Angus, who served as CEO of

AMc for many years, passed away in 2019 shortly before the commencement of this

lawsuit. See Brief in Support of Defendants’ Motion to Disqualify Plaintiff’s Counsel

(docket entry 111) at 2, 14. Angus’s son Revan McQueen (“Revan”) has since

assumed the mantle of CEO of AMc. Id. at 18.

      AMc is an advertising and public relations agency that counted the NRA

among its clients for more than thirty years. AMc maintains a principal office in

Dallas, Texas, out of which the NRA’s account was serviced. Defendants’ Amended

Answer and Defendant/Counter-Plaintiff Ackerman McQueen, Inc.’s Amended

Counterclaim and Third-Party Complaint (“Amended Answer & Counterclaim”)

(docket entry 31) at 6. The NRA alleges that “Mercury is a wholly-owned subsidiary

of [AMc] and specializes in public communications strategy, including on behalf of

advocacy groups such as the NRA.” Plaintiff’s First Amended Complaint at 6.

Martin, Winkler, Montgomery, and Greenberg each held during relevant times, or

continue to hold, executive positions at AMc. Id. at 6-7. The NRA asserts that each

of the defendants engaged in wrongful conduct that gave rise to the filing of this

lawsuit. Id.

      The NRA used AMc’s services from “at least the 1980s” until 2019. Id. at 2,

36. During the course of their business relationship, AMc performed a wide range of

services for the NRA, “including public relations and strategic marketing; planning



                                         -3-
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20         Page 4 of 29 PageID 9310



and placement of media; management of digital media and websites; and the

management of NRATV, a digital-media platform frequently perceived by the public

as the ‘voice’ of the NRA.” Id. at 9. “AMc’s work on behalf of the NRA was

governed by successive incarnations of a Services Agreement [(“the services

agreement”)] containing detailed specifications for how various types of work

performed by [AMc] should be budgeted and billed.” Id. at 9-10. The NRA and

AMc executed the most recent iteration of the services agreement on April 30, 2017

and amended the services agreement on May 6, 2018. Id. at 24. The parties

terminated the services agreement in May or June of 2019; the NRA asserts that the

NRA terminated the agreement by letter dated June 25, 2019, id. at 36, and the

defendants assert that AMc terminated the agreement “pursuant to the [agreement’s]

90-day notice provision on May 29, 2019,” Amended Answer & Counterclaim at

121.

       The NRA alleges that despite the termination of the services agreement, AMc’s

website continues to “prominently feature[] unauthorized and unlicensed

NRA-owned photos and reference[] . . . the NRA with greater frequency than any

other AMc client.” Plaintiff’s First Amended Complaint at 38. The NRA further

alleges that AMc’s display of the name NRA and NRA-owned photos has caused a

loss of value to the NRA’s trademarks and lost royalties from the licensing of said

trademarks, and has injured the NRA’s reputation, brand, and goodwill. See id. at



                                         -4-
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20          Page 5 of 29 PageID 9311



41-42; Plaintiff National Rifle Association of America’s Opposition to Defendants’

Motion to Dismiss Pursuant to Rule 12(b)(6) (“Response”) (docket entry 42) at 6,

8-9.

                              B. Procedural Background

       The NRA filed its original complaint on August 30, 2019 (docket entry 1).

Then, on October 25, 2019, the NRA filed its first amended complaint, which is the

operative complaint in this case. See Plaintiff’s First Amended Complaint. In its first

amended complaint, the NRA asserts eight claims for relief, the first seven of which

are leveled against all defendants, and the eighth of which is leveled against AMc and

Mercury. These claims are: (1) false association under the Lanham Act, 15 U.S.C.

§ 1125(a)(1)(A); (2) copyright infringement under 17 U.S.C. § 101 et seq.; (3)

conversion; (4) fraud; (5) breach of fiduciary duties; (6) conspiracy to commit fraud

and extortion; (7) breach of the fiduciary duty of loyalty; and (8) breach of contract.

Id. at 40-61.

       On November 15, 2019, the defendants filed an answer to the plaintiff’s first

amended complaint, which the defendants combined with a set of counterclaims

against the NRA and a third-party complaint against the NRA’s CEO, Wayne

LaPierre (“LaPierre”). See Amended Answer & Counterclaim. Also on November 15,

2019, the defendants filed the instant Rule 12(b)(6) motion to dismiss various of the

NRA’s claims. See Motion. The defendants’ motion to dismiss targets the NRA’s



                                          -5-
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20             Page 6 of 29 PageID 9312



claims for: (1) false association; (2) copyright infringement; (3) conversion; (4) fraud

and conspiracy (as those claims pertain to Mercury); and (5) breach of fiduciary

duties (as those claims pertain to the individual defendants). See generally, id. The

defendants have not moved to dismiss the NRA’s claim for breach of contract.

       On December 23, 2019, the NRA filed a response to the defendants’ motion

to dismiss. Response. On January 20, 2020, the defendants filed a reply in support

of their motion to dismiss. Defendants’ Reply in Support of Motion to Dismiss for

Failure to State a Claim (“Reply”) (docket entry 46). The defendants’ motion to

dismiss is therefore ripe for determination.

                                      II. ANALYSIS

               A. Legal Standard for Rule 12(b)(6) Motions to Dismiss

       “To survive a Rule 12(b)(6) motion to dismiss, the plaintiff must plead

‘enough facts to state a claim to relief that is plausible on its face.’” In re Katrina

Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007) (quoting Bell Atlantic

Corporation v. Twombly, 550 U.S. 544, 570 (2007)), cert. denied, 552 U.S. 1182

(2008). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff’s obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of the cause of action will not do.” Twombly, 550 U.S. at

555 (citations, quotations marks, and brackets omitted). “Factual allegations must



                                            -6-
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20           Page 7 of 29 PageID 9313



be enough to raise a right to relief above the speculative level, on the assumption that

all the allegations in the complaint are true (even if doubtful in fact).” In re Katrina

Canal, 495 F.3d at 205 (quoting Twombly, 550 U.S. at 555) (internal quotation

marks omitted). “The court accepts all well-pleaded facts as true, viewing them in

the light most favorable to the plaintiff.” Id. (quoting Martin K. Eby Construction

Company, Inc. v. Dallas Area Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004))

(internal quotation marks omitted).

      The Supreme Court has prescribed a “two-pronged approach” to determine

whether a complaint fails to state a claim under Rule 12(b)(6). See Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). The court must “begin by identifying the pleadings

that, because they are no more than conclusions, are not entitled to the assumption

of truth.” Id. at 679. The court should then assume the veracity of any well-pleaded

allegations and “determine whether they plausibly give rise to an entitlement of

relief.” Id. The plausibility principle does not convert the Rule 8(a)(2) notice

pleading standard to a “probability requirement,” but “a sheer possibility that a

defendant has acted unlawfully” will not defeat a motion to dismiss. Id. at 678. The

plaintiff must “plead[ ] factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. “[W]here the

well-pleaded facts do not permit the court to infer more than the mere possibility of

misconduct, the complaint has alleged—but it has not ‘show[n]’—‘that the pleader is



                                           -7-
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20           Page 8 of 29 PageID 9314



entitled to relief.’” Id. at 679 (alteration in original) (quoting FEDERAL RULE OF CIVIL

PROCEDURE 8(a)(2)). The court, drawing on its judicial experience and common

sense, must undertake the “context-specific task” of determining whether the

plaintiff’s allegations “nudge” his claims against the defendant “across the line from

conceivable to plausible.” See id. at 679, 683.

                                     B. Application

       As noted above, the defendants’ motion to dismiss targets the NRA’s claims

for: (1) false association (count I); (2) copyright infringement (count II); (3)

conversion (count III); (4) fraud and conspiracy (counts IV and VII) (as those claims

pertain to Mercury); and (5) breach of fiduciary duties (counts V and VII) (as those

claims pertain to the individual defendants). For clarity, the court addresses the

defendants’ arguments in the order in which they are raised in the defendants’

motion.

             1. The NRA’s Claim for False Association under the Lanham Act

       Count one of the NRA’s first amended complaint asserts a claim for false

association under Section 43(a)(1)(A) of the Lanham Act, which is codified at 15

U.S.C. § 1125(a)(1)(A). For the reasons that follow, the defendants’ motion is

denied with respect to the NRA’s claim for false association.

       The provision of the Lanham Act that sets forth the cause of action for false

association states:



                                          -8-
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20            Page 9 of 29 PageID 9315



              (a) Civil action

              (1) Any person who, on or in connection with any goods or
              services, or any container for goods, uses in commerce any
              word, term, name, symbol, or device, or any combination
              thereof, or any false designation of origin, false or misleading
              description of fact, or false or misleading representation of
              fact, which--

              (A) is likely to cause confusion, or to cause mistake, or to
              deceive as to the affiliation, connection, or association of
              such person with another person, or as to the origin,
              sponsorship, or approval of his or her goods, services, or
              commercial activities by another person . . .

              shall be liable in a civil action by any person who believes
              that he or she is or is likely to be damaged by such act.

15 U.S.C. § 1125.

       The crux of the NRA’s false association claim is that AMc’s continued display

of the name NRA and the NRA’s “intellectual property on AMc’s website provides a

strong inference that wrongly suggests to the public—and creates consumer and

customer confusion—that the NRA presently endorses the services that AMc provides

and that the NRA is currently AMc[’s] client.” Plaintiff’s First Amended Complaint

at 38, 41.

       The defendants argue that the NRA’s false association claim should be

dismissed in its entirety on prudential standing grounds pursuant to the Supreme

Court’s decision in Lexmark International, Inc. v. Static Control Components, Inc., 572

U.S. 118 (2014), and because the NRA has failed to identify any false or misleading



                                           -9-
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20             Page 10 of 29 PageID 9316



 content on AMc’s website. Motion at 5, 7. Additionally, the defendants argue that

 the NRA fails to allege sufficient facts to sustain a false association claim against

 Mercury and the individual defendants. Id. at 10. The court addresses these three

 arguments in turn.

                a. The defendants’ argument concerning Lexmark is unavailing

        As the Supreme Court recently affirmed in Lexmark, “a statutory cause of

 action extends only to plaintiffs whose interests ‘fall within the zone of interests

 protected by the law invoked.’” Lexmark, 572 U.S. at 129 (quoting Allen v. Wright,

 468 U.S. 737, 751 (1984)). The defendants, relying on Lexmark’s discussion of the

 “zone of interests” test, argue that the NRA’s false association claim is subject to

 dismissal because “the NRA lacks prudential standing to bring suit under the Lanham

 Act.” Motion at 7. Before addressing the merits of the defendants’ argument

 concerning the zone of interests test, a brief clarification is in order.

        Contrary to the defendants’ argument, under Lexmark, the zone of interests test

 has nothing to do with prudential standing. Although some Supreme Court cases

 prior to Lexmark referred to the zone of interests test in trademark cases as a matter of

 prudential standing, Lexmark specifically disavowed these cases. The question that

 the Court considered in Lexmark was this: “whether [the plaintiff] falls within the

 class of plaintiffs whom Congress has authorized to sue under § 1125(a). In other

 words, we ask whether [the plaintiff] has a cause of action under the statute.”



                                            - 10 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20            Page 11 of 29 PageID 9317



 Lexmark, 572 U.S. at 128. The Court went on to endorse and apply a “zone of

 interests” test to determine whether the plaintiff had a cause of action under the

 Lanham Act, but in doing so declared that the zone of interests test does not belong

 under the “rubric” of prudential standing. Id. at 127 (abrogating Elk Grove Unified

 School District v. Newdow, 542 U.S. 1, 12 (2004)).

       The upshot of the Lexmark Court’s decision to divorce the zone of interests test

 from the doctrine of prudential standing is that a plaintiff who fails to establish that

 a particular claim falls within the zone of interests created by a given statute will face

 dismissal of that claim due to the plaintiff’s failure to state a claim upon which relief

 can be granted, not due to any concerns of prudential standing.1

       The court now addresses the defendants’ argument that the NRA fails to

 satisfy the zone of interests and proximate cause standards laid out in Lexmark.

       In Lexmark the Court articulated two elements that a plaintiff must establish to

 prevail on a claim under 15 U.S.C. § 1125. First, the plaintiff must establish an


       1
                The distinction between dismissal for failure to state a claim and
 dismissal for failure to satisfy the dictates of the prudential standing doctrine is an
 important one. As the Court noted in Lexmark, the very notion that a federal court
 can dismiss a plaintiff’s claim on standing grounds that are “prudential” rather than
 “constitutional” “is in some tension with [the Court’s] recent reaffirmation of the
 principle that ‘a federal court’s obligation to hear and decide’ cases within its
 jurisdiction ‘is virtually unflagging.’” Lexmark, 572 U.S. at 126 (quoting Sprint
 Communications, Inc. v. Jacobs, 571 U.S. 69, 77 (2013) (some quotations omitted)).
 Thus, consistent with the Court’s decision in Lexmark, this court will consider the
 zone of interests test to determine whether the plaintiff has stated a claim upon
 which relief can be granted, and not in the context of a prudential standing analysis.

                                           - 11 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20             Page 12 of 29 PageID 9318



 injury to an interest that falls within the “zone of interests” that the Lanham Act is

 designed to protect; second, the plaintiff must establish that this injury was

 proximately caused by the defendant’s violation of 15 U.S.C. § 1125. See id. at 129-

 33 (establishing a zone of interest and proximate cause test and applying the test to a

 claim of false advertising); Belmora LLC v. Bayer Consumer Care AG, 819 F.3d 697,

 711 (4th Cir. 2016) (applying the zone of interests and proximate cause analysis to a

 claim of false association), cert. denied, __U.S.__, 137 S.Ct. 1202 (2017). The

 defendants argue that the NRA fails to satisfy both of these elements at the pleading

 stage. The court disagrees, and for the reasons that follow, concludes that the NRA

 has carried its burden at the pleading stage.

                            i. The Lanham Act’s Zone of Interests

        As a general rule, a plaintiff may only prevail on a statutorily created cause of

 action if the plaintiff’s “interests ‘fall within the zone of interests protected by the

 law invoked.’” See Lexmark, 572 U.S. at 129. “[T]he breadth of the zone of interests

 [of a given statute] varies according to the provisions of law at issue[.]” Id. at 130

 (quoting Bennett v. Spear, 520 U.S. 154, 163 (1997)). Although discerning the

 interests protected by a given statute will sometimes require judicial inquiry, see, e.g.,

 Bennett, 520 U.S. at 165-66 (discerning the zone of interests protected by

 Endangered Species Act based on statutory language and subject of the Act),

 “[i]dentifying the interests protected by the Lanham Act . . . requires no guesswork,”



                                            - 12 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20           Page 13 of 29 PageID 9319



 Lexmark, 572 U.S. at 131. Section 45 of the Lanham Act, codified at 15 U.S.C.

 § 1127 provides a “detailed statement of the statute’s purposes.” Id. Most of the

 purposes enumerated in § 1127 “are relevant to false-association cases.” Id.

       Here, the NRA asserts injuries to interests within the zone of two of the

 Lanham Act’s enumerated purposes: the purpose to “mak[e] actionable the deceptive

 and misleading use of marks in” commerce within the control of Congress, and the

 purpose “to prevent fraud and deception . . . by the use of reproductions . . . or

 colorable imitations of registered marks.” Response at 6 (quoting 15 U.S.C. § 1127).

 These injuries are: (1) loss of value to the NRA’s trademarks and lost royalties from

 the licensing of said trademarks, and (2) injury to the NRA’s reputation, brand, and

 goodwill. Id. at 7-8; Plaintiff’s First Amended Complaint at 41.

       Specifically, the NRA alleges that despite the NRA and AMc’s termination of

 the services agreement in May or June of 2019, AMc “continue[s] to make

 unauthorized and unlicensed references, directly and indirectly, to the NRA and

 NRATV on [AMc’s] website.” Plaintiff’s First Amended Complaint at 36. The NRA

 provides a laundry list of instances in which AMc’s website references or lists the

 marks NRA and NRATV,2 including a total of fifteen references to the NRA and


       2
               The court notes that, unlike Section 1114 of the Lanham Act, which
 allows a plaintiff to enforce rights in a federally registered trademark, Section
 1125(a)(1)(A) does not require that the plaintiff in a false association case own a
 registered trademark. See B & B Hardware, Inc. v. Hargis Industries, Inc., 575 U.S.
 138, 145 (2015). It is undisputed that the NRA is the owner of the federally

                                          - 13 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20            Page 14 of 29 PageID 9320



 NRATV under headings entitled “Gallery” and “Clients.” Id. at 37. The NRA argues

 that such references are misleading, deceptive, and “foster consumer and customer

 confusion insofar as they falsely suggest to the public that the NRA remains an AMc

 client and endorses the services provided by AMc.” Id. at 38.

       Accordingly, the court concludes that, with respect to the zone of interests

 prong, the NRA has adequately pleaded a claim of false association. The NRA’s

 allegations reflect that, at the very least, the NRA’s false association claim furthers

 the Lanham Act’s purpose of preventing “the deceptive and misleading use of marks”

 in commerce.

                                   ii. Proximate causation

       Turning to Lexmark’s second prong, the court concludes that the NRA has

 sufficiently pleaded that the NRA’s alleged injuries were proximately caused by the

 defendants’ alleged violation of Section 1125(a)(1)(A). The NRA alleges that AMc’s

 continued and pervasive display of the NRA’s marks on AMc’s website is likely to

 confuse consumers into believing that the NRA endorses and approves of AMc’s

 work. This perceived association between the NRA and AMc, the NRA argues, is

 harmful to the NRA’s reputation, diminishes the value of the NRA’s trademarks, and

 causes the NRA to lose out on royalties. While the NRA may ultimately be unable




 registered marks “NRA” and “National Rifle Association.” NRATV, however, does
 not appear to be a federally registered mark.

                                           - 14 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20            Page 15 of 29 PageID 9321



 to prove that the defendants’ conduct caused the NRA to suffer these alleged injuries,

 the NRA has satisfied its burden at the pleading stage with respect to proximate

 causation. See ADT LLC v. Vivint, Inc., No. 17-CV-80432, 2017 WL 5640725, at *4

 (S.D. Fla. Aug. 3, 2017) (denying the defendant’s motion to dismiss a false

 association claim where the plaintiff alleged a likelihood of injury based on “lost

 royalties, loss of control over its brand, and damage to its good will and reputation.”).

            b. The NRA has sufficiently pleaded that Amc’s website is misleading

       Next, the defendants argue that the NRA’s claim for false association must fail

 because none of the statements or images on AMc’s website that pertain to the NRA

 are false or misleading. As noted above, one of the Lanham Act’s stated purposes is

 to “mak[e] actionable the deceptive and misleading use of marks in” commerce

 within the control of Congress. 15 U.S.C. § 1127. The defendants argue that every

 statement relating to the NRA on AMc’s website is “factually accurate,” and that

 none of the website’s references to the NRA are misleading.

       In response, the NRA argues that AMc continues to depict numerous

 photographs on AMc’s website that contain the words “National Rifle Association”

 written across the bottom. Plaintiff’s First Amended Complaint at 38-39. The NRA

 attaches an exhibit to its amended complaint that depicts various photographs from

 AMc’s website, many of which bear the legend “National Rifle Association.” Id.,

 Exhibit A at 3-6. These images were allegedly gathered from AMc’s website on



                                           - 15 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20             Page 16 of 29 PageID 9322



 August 29, 2019, the day before the NRA filed this lawsuit. Id. at 3 n.3-4. The NRA

 concedes that AMc has since altered the legends on these photographs such that they

 now read “National Rifle Association (Legacy).” Plaintiff’s First Amended Complaint

 at 38-39. AMc allegedly altered the legends to include the word “Legacy” on or

 about October 1, 2019. Id.

       The defendants argue that inclusion of the word “Legacy” in the legends of

 these photos renders it clear that the NRA is a former client of AMc, not a current

 client. Motion at 9. The defendants may ultimately prevail on that argument;

 however, at the pleading stage, the court concludes that the NRA has sufficiently

 pleaded that AMc’s references to the NRA are misleading. After all, whether a

 statement is misleading, and would thus likely cause confusion among consumers, “is

 a fact-specific inquiry best left for decision after discovery.” Vulcan Golf, LLC v.

 Google, Inc., 552 F. Supp. 2d 752, 769 (N.D. Ill. 2008).

                 c. The NRA has stated a claim for false association against
                          Mercury and the individual defendants

       The defendants’ final argument regarding the NRA’s false association claim is

 that the NRA’s claim against Mercury and the individual defendants should be

 dismissed due to the NRA’s impermissible use of “group pleading.” Motion at 10-11.

 The defendants assert that the NRA’s general assertions of wrongdoing by all

 defendants are conclusory and insufficient to survive a motion to dismiss. While the

 NRA’s allegations concerning Mercury’s and the individual defendants’ specific

                                           - 16 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20           Page 17 of 29 PageID 9323



 violations of the Lanham Act are thin, “plaintiffs are permitted under federal

 procedure to allege that more than one defendant (i.e., a group of named defendants)

 committed the same alleged act.” Clapper v. American Realty Investors, Inc., 3:14-CV-

 2970-D, 2015 WL 3504856, at *4 (N.D. Tex. June 3, 2015) (Fitzwater, J.). The

 NRA has alleged that all “[d]efendants directly participated in, or are at least the

 moving force behind,” the conduct giving rise to the NRA’s false association claim.

 Plaintiff’s First Amended Complaint at 40-41. The court therefore concludes that

 the NRA’s amended complaint “contains enough detail to enable [Mercury] and [the

 individual defendants] to prepare a response,” and that “[t]he parties may clarify any

 remaining ambiguities during discovery.” See Reed Migraine Centers of Texas, PLLC v.

 Chapman, No. 3:14-CV-1204-N, 2015 WL 11120872, at *4 (N.D. Tex. Sept. 22,

 2015) (denying in part defendants’ motion to dismiss for use of group pleading).

       In summary, for the foregoing reasons, the court denies the defendants’ motion

 to dismiss the NRA’s claim for false association.

                      2. The NRA’s Claim for Copyright Infringement

       Count two of the NRA’s first amended complaint asserts a claim for copyright

 infringement. The court concludes that the NRA’s copyright claim must be

 dismissed due to the NRA’s failure to obtain registration of its copyrights prior to

 filing suit. “Before pursuing [a copyright] infringement claim in court, . . . a

 copyright claimant generally must comply with [17 U.S.C.] § 411(a)’s requirement



                                           - 17 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20           Page 18 of 29 PageID 9324



 that ‘registration of the copyright claim has been made.’” Fourth Estate Public Benefit

 Corporation v. Wall-Street.com, LLC, __U.S.__, 139 S.Ct. 881, 887 (2019) (quoting 17

 U.S.C. § 411(a)). The NRA concedes that it had not registered copyrights in any of

 the copyrightable material relevant to this lawsuit prior to filing suit. Response at

 22-23. Accordingly, the NRA’s claim for copyright infringement is dismissed without

 leave to amend. See Malibu Media, LLC v. Doe, No. 18-CV-10956 (JMF), 2019 WL

 1454317, at *2 (S.D.N.Y. Apr. 2, 2019) (holding that to allow plaintiff leave to

 replead a copyright infringement claim to cure the plaintiff’s failure to comply with

 17 U.S.C. § 411(a) “would make a meaningless formality out of Fourth Estate’s

 requirement that an application be approved prior to filing suit.”); accord Mai Larsen

 Designs v. Want2Scrap, LLC, No. SA-17-CV-1084-ESC, 2019 WL 2343019, at *6

 (W.D. Tex. June 3, 2019).

                            3. The NRA’s Claim for Conversion

       Count three of the NRA’s first amended complaint asserts a claim for

 conversion based on the defendants’ continued use of and failure to remove various

 “creative works and intellectual property” from AMc’s website. Plaintiff’s First

 Amended Complaint at 43-44. Though not abundantly clear from the complaint, the

 NRA’s reference to “creative works and intellectual property” appears to pertain to

 the same photographs that form the basis of the NRA’s Lanham Act claim. The NRA

 asserts that its conversion claim is governed by Virginia law. Response at 17-18. The



                                          - 18 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20           Page 19 of 29 PageID 9325



 defendants fault the NRA for failing to justify this assertion, but argue that under

 both Virginia and Texas law, the NRA’s conversion claim is subject to dismissal.

 Reply at 6-7. The court agrees with the defendants.

       First, the defendants argue that the NRA’s conversion claim fails under Texas

 law because the allegedly converted property in this case is intangible, intellectual

 property. Motion at 14-15. Allegations of conversion that involve “only intellectual

 property rights” are “outside the scope of Texas conversion law, which concerns only

 physical property.” See Carson v. Dynegy, Inc., 344 F.3d 446, 456 (5th Cir. 2003)

 (citing Waisath v. Lack’s Stores, 474 S.W.2d 444, 447 (Tex.1971)). The NRA does

 not dispute this point. Accordingly, the NRA has failed to state a claim for

 conversion under Texas law.

       Second, the defendants argue that the NRA’s conversion claim fails under

 Virginia law for the same reason that the claim fails under Texas law: the NRA alleges

 conversion of only intangible, intellectual property. The defendants also argue that

 the NRA’s Virginia conversion claim is preempted by the Copyright Act. Motion at

 16-17. The court need not address whether Virginia conversion law allows a plaintiff

 to sue for the violation of a right in intangible property, however, because the court

 concludes that NRA’s conversion claim is preempted by the Copyright Act.

       With few exceptions, all state causes of action falling within the scope of the

 Copyright Act are expressly preempted. See 17 U.S.C. § 301 (“[A]ll legal or equitable



                                          - 19 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20            Page 20 of 29 PageID 9326



 rights that are equivalent to any of the exclusive rights within the general scope of

 copyright . . . are governed exclusively by this title.”). The Fifth Circuit has

 interpreted this statutory language as completely preempting the substantive field.

 GlobeRanger Corp. v. Software AG, 691 F.3d 702, 706 (5th Cir. 2012).

       Here, the court finds persuasive the opinion of the Fourth Circuit in OpenRisk,

 LLC, v. Microstrategy Services Corp., 876 F.3d 518 (4th Cir. 2017), cert. denied,

 __U.S.__, 138 S.Ct. 1575 (2018). In OpenRisk, the Fourth Circuit affirmed the

 district court’s grant of summary judgment in favor of the defendant on the plaintiff’s

 Virginia conversion claim, finding that the claim was preempted by the Copyright

 Act. Id. at 524. The plaintiff’s conversion claim in OpenRisk was premised on the

 defendant’s alleged copying and deletion of the plaintiff’s data. Id. at 521. In

 affirming the district court’s grant of summary judgment in favor of the defendant on

 preemption grounds, the Fourth Circuit held as follows:

              Under Virginia law, “[c]onversion is the wrongful assumption
              or exercise of the right of ownership over goods or chattels
              belonging to another in denial of or inconsistent with the
              owner’s rights,” Maine v. Adams, 277 Va. 230, 672 S.E.2d
              862, 869 (2009) (internal quotation marks omitted)—
              essentially, converting another’s property to one’s own use.
              And it is clear that when a conversion claim—like
              OpenRisk’s—rests on an allegation of wrongful copying and
              distribution of intellectual property, it is “equivalent” to a
              copyright infringement claim and thus preempted under the
              Copyright Act. “[W]here the core of the state law theory of
              recovery, as in conversion, goes to wrongful copying . . . it is
              preempted.” [United States ex rel. Berge v. Board of Trustees,
              104 F.3d 1453, 1464 (4th Cir. 1997).]

                                           - 20 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20           Page 21 of 29 PageID 9327



 Id. at 524.

        Here, the NRA’s conversion claim is premised on the assertion that the

 defendants “have refused to remove from [AMc’s] website and return all . . . creative

 works and intellectual property” “developed and used by AMc in fulfilling its

 obligations to the NRA under the Services Agreement.” Plaintiff’s First Amended

 Complaint at 43-44. In other words, the NRA’s claim is that AMc displays digital

 copies of the NRA’s photographs on AMc’s website in violation of the NRA’s

 property rights. The NRA’s conversion claim therefore “rests on an allegation of

 wrongful copying” of the NRA’s intellectual property (i.e., digital photos) and

 reproduction of those photos on AMc’s website. Such claims are preempted by the

 Copyright Act. OpenRisk, 876 F.3d at 524. Accordingly, the NRA’s conversion claim

 is dismissed.

                      4. The NRA’s Claims for Fraud and Conspiracy

        Count four of the NRA’s first amended complaint asserts a claim of fraud

 against all defendants and count six asserts a claim of conspiracy against all

 defendants. Plaintiff’s First Amended Complaint at 45, 55. The defendants move to

 dismiss these two claims as to Mercury. Motion at 19. The basis of the NRA’s fraud

 claim is that AMc executives—including Angus McQueen, Winkler, and

 Montgomery—falsely represented to the NRA that AMc retained documents “for

 purposes of justifying and substantiating [AMc’s] billing statements and that such



                                          - 21 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20            Page 22 of 29 PageID 9328



 documentation could be audited at the NRA’s request.” Plaintiff’s First Amended

 Complaint at 45-46. And the NRA’s conspiracy claim is premised on the allegation

 that all defendants were involved in a conspiracy to commit fraudulent behavior,

 de-rail the resulting NRA investigation, and attempt “to extort Mr. LaPierre and the

 NRA.” Id. at 55-56. For the reasons that follow, the court dismisses the NRA’s fraud

 claim and conspiracy claim (insofar as that claim is premised on fraudulent conduct)

 against Mercury.

       Under Federal Rule of Civil Procedure 9(b), a plaintiff must state with

 particularity the circumstances establishing a claim of fraud.3 FED. R. CIV. P. 9(b).

 Claims for conspiracy to commit fraud are subject to the same standard. In re Enron

 Corp. Securities, Derivative & ERISA Litigation, 761 F. Supp. 2d 504, 518 (S.D. Tex.

 2011); U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 193 (5th Cir. 2009) (quoting

 FC Investment Group LC v. IFX Markets, Ltd., 529 F.3d 1087, 1097 (D.C. Cir. 2008)

 (“a plaintiff alleging a conspiracy to commit fraud must ‘plead with particularity the

 conspiracy as well as the overt acts . . . taken in furtherance of the conspiracy’”).

       What constitutes particularity will “necessarily differ with the facts of each

 case.” Guidry v. Bank of LaPlace, 954 F.2d 278, 288 (5th Cir. 1992). At a minimum,




       3
              Rule 9(b) provides that “[i]n alleging fraud or mistake, a party must
 state with particularity the circumstances constituting fraud or mistake. Malice,
 intent, knowledge, and other conditions of a person’s mind may be alleged generally.”
 Id.

                                           - 22 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20            Page 23 of 29 PageID 9329



 courts require the plaintiff to specifically state the time, place, and contents of the

 alleged false representation, as well as the identity of the person making the alleged

 misrepresentation and what that person obtained thereby. See Williams v. WMX

 Technologies, Inc., 112 F.3d 175, 177 (5th Cir.) (citing Tuchman v. DSC Communications

 Corporation, 14 F.3d 1061, 1068 (5th Cir. 1994)), cert. denied, 522 U.S. 966 (1997);

 United States ex rel. Doe v. Dow Chemical Company, 343 F.3d 325, 328 (5th Cir. 2003)

 (“At a minimum, Rule 9(b) requires that a plaintiff set forth the ‘who, what, when,

 where, and how’ of the alleged fraud.”) (citation omitted). “Anything less fails to

 provide defendants with adequate notice of the nature and grounds of the claim.”

 Hart v. Bayer Corporation, 199 F.3d 239, 247 n.6 (5th Cir. 2000) (citing Tuchman, 14

 F.3d at 1067). Dismissal of a fraud claim for failure to plead the claim with

 particularity under Rule 9(b) is treated as a dismissal for failure to state a claim under

 Rule 12(b)(6). See Lovelace v. Software Spectrum, Inc., 78 F.3d 1015, 1017 (5th Cir.

 1996).

        The court concludes that, as to Mercury, the NRA has failed to satisfy Rule

 9(b)’s heightened pleading standard. “At a minimum, Rule 9(b) requires that a

 plaintiff set forth the ‘who, what, when, where, and how’ of the alleged fraud.” Dow

 Chemical, 343 F.3d at 328 (citation omitted). The NRA does not specifically allege

 that Mercury was responsible for any allegedly fraudulent statements made by Angus

 McQueen, Winkler, Montgomery, or any other AMc executives. The closest the



                                           - 23 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20          Page 24 of 29 PageID 9330



 NRA comes to alleging that Mercury engaged in fraud or conspiracy to commit fraud

 is the NRA’s general allegation that “Mercury engaged in all the wrongful conduct

 detailed in this amended complaint.” Plaintiff’s First Amended Complaint at 6.

 Accordingly, with respect to its allegations against Mercury, the NRA has failed to

 satisfy Rule 9(b)’s heightened pleading standard. Therefore, the NRA’s claim for

 fraud and claim for conspiracy (insofar as that claim is premised on fraudulent

 conduct) against Mercury is dismissed.

                    5. The NRA’s Claims for Breach of Fiduciary Duty

       Count five of the NRA’s first amended complaint asserts a claim for “breach of

 fiduciary duties” against all defendants and count seven asserts a claim for breach of

 the fiduciary duty of loyalty against all defendants. Plaintiff’s First Amended

 Complaint at 52-55, 56-58. The defendants move to dismiss these claims against the

 individual defendants. Motion at 21. For the reasons that follow, the court

 concludes that the NRA has failed to state a claim for breach of fiduciary duty

 against the individual defendants.

       Underlying the NRA’s breach of fiduciary duty claims, as they pertain to the

 individual defendants, is the NRA’s assertion that the individual defendants were

 subagents of the NRA, and thus, owed the NRA the same fiduciary duties that an

 agent owes a principal. See Response at 13. The NRA avers that the longstanding

 services agreement between the NRA and AMc, by its terms, established a



                                          - 24 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20          Page 25 of 29 PageID 9331



 principal-agent relationship between the NRA and AMc.4 Id. The NRA further

 asserts that, given their executive positions at AMc, the individual defendants were

 subagents of the NRA. See id.

       The defendants’ motion and reply cite Texas authorities regarding the law of

 agency, and the NRA maintains that no conflict exists between Texas law and

 Virginia law with respect to the law of agency. See Response at 13-14. Accordingly,

 the court will apply Texas’s law of agency in evaluating whether the individual

 defendants may have been subagents of the NRA.

       The NRA does not cite any case in which a court held that a subagent owes a

 principal fiduciary duties under Texas law. Instead, the NRA relies primarily on the

 second and third Restatements of Agency, which Texas courts sometimes follow. See,

 e.g., Arvizu v. Estate of Puckett, 364 S.W.3d 273, 277 (Tex. 2012) (following the Third

 Restatement and affirming that a principal may be held vicariously liable for the

 tortious acts of a subagent). According to the Third Restatement of Agency, “[a]

 person appointed by an agent to act on behalf of the agent’s principal is a subagent if

 the appointing agent has agreed with the principal that the appointing agent shall be


       4
               The NRA also asserts that, in addition to the fiduciary duties owed by
 an agent to a principal, AMc owed the NRA fiduciary duties based on the
 “decades-long relationship of trust and confidence that likewise created a fiduciary
 relationship.” Response at 13. Because the defendants have not moved to dismiss
 the breach of fiduciary duty claims against AMc, the court need not address the
 question of whether AMc owed the NRA fiduciary duties based on the longstanding
 relationship between the parties.

                                          - 25 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20            Page 26 of 29 PageID 9332



 responsible to the principal for the agent’s conduct.” RESTATEMENT (THIRD) OF

 AGENCY § 3.15, cmt. d (2006). And according to the Second Restatement of Agency,

 “a subagent who knows of the existence of the ultimate principal owes [the ultimate

 principal] the duties owed by an agent to a principal, except the duties dependent on

 the existence of a contract.” RESTATEMENT (SECOND) OF AGENCY § 428(1) (1958).

 Accordingly, on the assumption that Texas law tracks the Second and Third

 Restatement in this context, the NRA would first need to establish that AMc was an

 agent of the NRA to establish that the individual defendants were subagents of the

 NRA.

        “‘Under Texas law, [a]gency is the consensual relationship between two parties

 when one, the agent, acts on behalf of the other, the principal, and is subject to the

 principal’s control.’” Akerblom v. Ezra Holdings Ltd., 848 F. Supp. 2d 673, 690 (S.D.

 Tex. 2012) (citations omitted), aff’d, 509 Fed. Appx. 340 (5th Cir. 2013). “The most

 common language used to flesh out the right of control . . . typically references the

 principal’s power to determine the ‘means and details’ of the agent’s work. Thus, the

 right of control ‘includes not only the right to assign tasks, but also the right to

 dictate the means and details of the process by which an agent will accomplish the

 task.’” Cardinal Health Solutions, Inc. v. Valley Baptist Medical Center, 643 F. Supp. 2d

 883, 888 (S.D. Tex. 2008) (quoting Walker Insurance Services v. Bottle Rock Power Corp.,

 108 S.W.3d 538, 549 (Tex. App.--Houston [14th Dist.] 2003, no pet.)) (and



                                           - 26 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20         Page 27 of 29 PageID 9333



 gathering sources). As a general proposition, Texas law does not presume agency,

 and, when claiming agency, the alleging party has the burden of proving its existence.

 Buchoz v. Klein, 184 S.W.2d 271, 286 (Tex. 1944).

       Here, the court concludes that the NRA has failed to sufficiently allege a

 principal-agent relationship between the NRA and AMc. In its response, the NRA

 simply states: “the NRA alleges that the Services Agreement between the parties

 contains language making AMc an agent and fiduciary of the NRA.” Response at 13.

 The allegations of a formal principal-agent relationship in the NRA’s amended

 complaint are similarly sparse. Quoting the parties’ services agreement, the NRA

 alleges that “AMc served as the NRA’s agent for several purposes pursuant to the

 Services Agreement . . . . For example, the Services Agreement provided for AMc to

 act ‘on [the] NRA’s behalf,’ and subject to the NRA’s control, with respect to

 purchasing, planning, and placement of media.” Plaintiff’s First Amended Complaint

 at 10-11 (quoting the Services Agreement between the parties, which appears on the

 docket as Docket Entry 61-4 (“Services Agreement”), at §§ I.C, II.B. I.). Although

 the provisions of the Services Agreement cited by the NRA establish that AMc was to

 act on the NRA’s behalf with respect to various tasks set forth in the agreement,

 these provisions do not establish that the NRA had “the right to dictate the means

 and details of the process by which [AMc]” was to accomplish those tasks.




                                         - 27 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20          Page 28 of 29 PageID 9334



        Accordingly, the court concludes that the NRA’s first amended complaint fails

 to establish that the services agreement gave rise to a formal principal-agent

 relationship between the NRA and AMc. Consequently, the court need not address

 whether the individual defendants were subagents of the NRA; absent a showing of a

 principal-agent relationship between the NRA and AMc, the NRA cannot establish a

 principal-subagent relationship between the NRA and the individual defendants. The

 NRA’s claims for breach of fiduciary duty against the individual defendants are

 therefore dismissed for failure to state a claim.5

                                   III. CONCLUSION

        In accordance with the foregoing, the defendants’ motion to dismiss (docket

 entry 28) is GRANTED in part and DENIED in part. Specifically, the NRA’s claims

 for copyright infringement (count 2), conversion (count 3), fraud and conspiracy

 (insofar as that claim is premised on fraudulent conduct) against Mercury (counts 4

 and 6), and breach of fiduciary duty against the individual defendants (counts 5 and

 7) are DISMISSED. The defendants’ motion is DENIED with respect to the NRA’s

 claim for false association (count 1).




        5
               Although the court concludes that the NRA has failed to sufficiently
 plead the existence of a formal principal-agent relationship arising from the Services
 Agreement between the NRA and AMc, the court makes no ruling as to whether the
 NRA has stated a claim for breach of fiduciary duties against AMc.

                                           - 28 -
Case 3:19-cv-02074-G-BK Document 165 Filed 09/14/20    Page 29 of 29 PageID 9335



       SO ORDERED.


 September 14, 2020.

                                    ________________________________
                                    A. JOE FISH
                                    Senior United States District Judge




                                    - 29 -
